5 F.3d 1503NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
William B. MCCHESNEY, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent,andDepartment of Justice, Intervenor.
No. 93-3107.
United States Court of Appeals, Federal Circuit.
July 15, 1993.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
PER CURIAM.


1
William B. McChesney appeals the November 13, 1992, decision of the Merit Systems Protection Board that it had no jurisdiction to consider his appeal No. CH315H920218-I-1.  We affirm.


2
McChesney was dismissed from his probationary position as a Cook Foreman with the United States Department of Justice, Federal Bureau of Prisons, because the agency discovered he had provided inaccurate or incomplete answers to a pre-employment Personal Integrity Interview and a Questionnaire for Sensitive Positions.  In its initial decision, the board determined that McChesney did not show that the agency failed to provide him with proper notice of its action or failed to consider his responses to the proposed termination letter as required by 5 C.F.R. Sec. 315.805.  In its final order, the board affirmed this finding and additionally found that McChesney had not shown that his termination was the result of a negative suitability determination or a debarment action taken by the Office of Personnel Management or by the agency pursuant to OPM's instructions, as governed by 5 C.F.R. part 731.  Accordingly, the board concluded that McChesney had not raised a nonfrivolous allegation of jurisdiction.  The board's decision was not arbitrary or capricious, was supported by substantial evidence, and was issued in accordance with applicable provisions of the law.  See 5 U.S.C. Sec. 7703(c) (1988).